—Proceeding pursu-
ant to CPLR article 78 in the nature of prohibition and mandamus, inter alia, to restrain the respondent Melvin L. Hollins from “any further execution” of a certain “sentence and commitment” imposed by the respondent Alan L. Honorof, and to compel the respondent John L. Murad to comply with CPLR 7003 (c) for refusing to issue a writ of habeas corpus.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*505“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). Similarly, the extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16).
The petitioner has failed to demonstrate a clear legal right to the relief sought. Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.